Citation Nr: 1514214	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lower back disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a lower back disorder, to include a chronic lumbar strain.  

5.  Entitlement to service connection for a right knee, to include a chronic right knee strain.  

6.  Entitlement to service connection for a left knee, to include a chronic left knee strain.  

7.  Entitlement to service connection for a bilateral ankle condition, to include chronic bilateral ankle strain or Achilles insertion tendon enthesopathy.  


REPRESENTATION

Veteran represented by:	Jonathan B. Kelly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2014, the Veteran testified at hearing before the undersigned.  A transcript of the hearing is of record in the Veterans Benefits Management System (VBMS).  At that hearing, the Veteran submitted additional evidence in support of his claims.  He submitted further evidence in support of his claims immediately thereafter.  The RO necessarily did not have the opportunity to review this evidence in their January 2013 statement of the case.  However, the Veteran's representative submitted waivers allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2014).  

The Veteran raised the issue of entitlement to service connection for a cervical spinal disorder on the record at the December 2014 hearing.  As the Agency of Original Jurisdiction (AOJ) has not adjudicated this issue yet, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a bilateral ankle disorder and the underlying merits of the claims of service connection for disorders of the lower back and each knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO previously denied the claim of entitlement to service connection for a lower back disorder in a January 1999 rating decision.  The RO declined to reopen that claim in an October 2007 rating decision.  The Veteran did not appeal the January 1999 rating decision, did not perfect an appeal of the October 2007 rating decision, and did not submit new and material evidence within the relevant appeal periods.  

2.  The RO previously denied the claims of entitlement to service connection for a disorder affecting each knee in an October 2007 rating decision.  The Veteran did not perfect an appeal of that rating decision, and did not submit new and material evidence during the appeal period after issuance of the statement of the case.  

3.  The evidence received since the October 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a lower back disorder, a right knee disorder, and a left knee disorder.  

CONCLUSIONS OF LAW

1.  The January 1999 rating decision denying service connection for a lower back disorder is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).  

2.  The October 2007 rating decision declining to reopen the claim of entitlement to service connection for a lower back disorder, and denying service connection for a disorder affecting each knee is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).  

2.  Evidence received since the October 2007 denials is new and material, and the claims of entitlement to service connection for a lower back disorder, a right knee disorder, and a left knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened the Veteran's claims of entitlement to service connection for a lower back disorder, a right knee disorder, and a left knee disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  

In the January 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lower back disorder without indication of a lower back injury in the service treatment records, and further lack of current diagnosis for a lower back disorder.  The Veteran was notified of this decision and his appellate rights, but did not appeal the decision.  The RO also received no evidence pertaining to this claim within one year of the January 1999 rating decision.  Therefore, this decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).  

In February 2007, the Veteran filed to reopen his claim of entitlement to service connection for a lower back disorder, and new claims of entitlement to service connection for a disorder affecting each knee.  In the October 2007 rating decision, the RO declined to reopen the claim of entitlement to service connection for a lower back disorder, citing a lack of new and material evidence to reopen the claim.  The RO also denied the claims of service connection for a disorder affecting each knee because there was no indication of a knee injury in the service treatment records or a current diagnosis for a knee disorder in the Durham VA Medical Center (VAMC) treatment records.  While the Veteran initiated an appeal with a July 2008 notice of disagreement, he failed to perfect that appeal following the RO's March 2009 statement of the case.  The RO also received no further evidence pertaining to these claims within the remainder of the appellate period after the statement of the case was issued.  Therefore, this decision is also final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).  

In March 2010, the Veteran filed to reopen the claims of entitlement to service connection for a lower back disorder, a right knee disorder, and a left knee disorder.  The RO denied these claims in the July 2010 rating decision on appeal, citing a lack of new and material evidence sufficient to reopen the claims.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

To reopen a previously denied claim, there must be new and material evidence.  New and material evidence is evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran separated from service in May 1972, and the RO obtained his service treatment records when he filed his July 1998 claim of entitlement to service connection for a back condition.  At the time of the January 1999 rating decision, the evidence of record included his service treatment records.  The service treatment record show no in-service back or knee injury.  The RO also found no current diagnosis for a lower back disorder.  

When the Veteran filed his February 2007 application to reopen his claim of entitlement to service connection for back condition and new claims of entitlement to service connection for a condition affecting each knee, he reported treatment at the Durham VAMC for these disorders since 1996.  At the time of the October 2007 rating decision, the evidence of record included his service treatment records, his July 1998 claim, his February 2007 claim, and the Durham VAMC treatment records.  The Durham VAMC treatment records showed treatment for lower back pain in November 2006, January 2007, April 2008, September 2008, February 2009, August 2009, and April 2010; including X-rays in January 2007 showing a normal spine, and notation for knee pain in February 2009 and April 2010, but no diagnosis for any current orthopedic condition.  

The evidence received since the October 2007 rating decision includes several lay statements attesting to the Veteran's in-service jump injuries; current diagnoses for chronic strains of his lumbar spine and knees in a June 2012 Durham VAMC disability benefits questionnaire; and a private medical opinion from Dr. JAF linking these strains to the Veteran's in-service jump injuries.  The Veteran also provided further lay statements and testified at the December 2014 hearing.  Therefore, the Board concludes that new and material evidence has been presented to reopen the previously denied claim.


      (CONTINUED ON NEXT PAGE)










ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for lower back disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Initially, the Veteran reported in his February 2007 claim, March 2010 claim, and May 2010 VCAA response that he was hospitalized at Fort Campbell following a 1971 parachute jump.  As to date there has not been an attempt to recover the inpatient clinical records from the hospital at Fort Campbell, remand is required.  

Additionally, Virtual VA indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits, with disability onset in November 2011 and entitlement to benefits as of May 2013.  Remand is also required for obtaining the SSA records.  Moreover, the most recent VA treatment records in the claims file are from April 2010.  On remand, the AOJ should obtain any records from the Durham VAMC for treatment since April 2010.  Further, the Veteran submitted a December 2014 medical opinion in support of his claim from Dr. JAF.  Remand is required for obtaining Dr. JAF's supporting treatment records.  

Unfortunately, Dr. JAF's opinion does not address the Veteran's ankles.  While that opinion does address the Veteran's back and knees, the opinion relies on a lack of proper treatment for his injuries at the time of the 1971 parachute jump; but as discussed above, the Veteran has reported hospital treatment in 1971 at Fort Campbell for his injuries in his February 2007 claim, March 2010 claim, and May 2010 VCAA response.  In addition, the Veteran testified as to a 1977 car accident and Dr. JAF did not weigh the injuries the Veteran may have sustained in this car accident against his in-service jump injuries in his opinion.  Remand is required to afford the Veteran a VA examination to ascertain the etiology of the disorders affecting his lower back, knees, and ankles after a full review of the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the dates of his hospitalization at the Fort Campbell Hospital following a 1971 parachute jump.  The AOJ should then use that information to contact the National Personnel Records Center, Records Management Center, or any other appropriate facility and attempt to obtain clinical records from the Fort Campbell Hospital pertaining to parachute jump injuries.  

2.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. JAF, who provided the December 2014 statement in support of the Veteran's claim.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  

4.  Secure any outstanding, relevant VA medical records, to include any records from the Durham VAMC for treatment from August 2007 to July 2009 and April 2010 to the present.  

5.  After the outstanding in-service hospital records, VA treatment records, SSA records, and private treatment records are associated with the claims file; provide the Veteran an appropriate examination to determine the etiology of each diagnosed low back disorder, knee disorder, and ankle disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

Based on the medical findings and a review of the claims folder, the examiner is requested to offer an opinion on whether each of the diagnosed disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service, to include jump injuries as a parachutist.    

The examiner is asked to discuss the opinion provided by Dr. JAF in December 2014, and the significance, if any, of the Veteran's 1977 car accident.  

6.  After completing this indicated development, all of the claims remaining on appeal should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


